Judgment unanimously reversed, with costs, and judgment granted in favor of petitioner-appellant in accordance with the following memorandum: By this proceeding petitioner sought an adjudication that an employment contract for police officers of the City of Utica negotiated and executed by it and the Mayor of the city and approved by the Board of Estimate and Apportionment, but disapproved by the Common Council, was valid and effective. Special Term’s conclusion that approval by the Common Council was necessary to validate the contract was predicated on its determination that section 204-a of the Civil Service Law so modified the provision of section 74 of the Second Class Cities Law, which had vested the power to fix salaries of city employees in the Board of Estimate and Apportionment. We do not believe that the section of the Civil Service Law, which is a part of the Public Employees’ Fair Employment Act, may be so construed. It simply requires that public employment contracts shall include a statement that any provision of the agreement requiring legislative action shall not become effective until the legislative approval has been given; it does not vary or extend the instances in which legislative approval is necessary and does not create a necessity for action by a legislative body where it does not otherwise exist. Moreover, if by any interpretation it might be said that action by the Common Council was required, the Common Council by Ordinance No. 289 of 1968 (as amd. by Ordinance No. 342 of 1969) had recognized petitioner as bargaining agent for police officers of the city and authorized the Mayor to negotiate on behalf of the city and to. execute an employment contract with petitioner. Neither of the cases relied on by Special Term, which represented instances in which an impasse in negotiations within the provisions of subdivision 3 of section 209 of the Civil Service Law had been reached, is authority that Common Council approval of the contract in question was necessary. Petitioner is éntitled to a judgment declaring the validity of the contract and directing respondent to implement the same. (Appeal from judgment of Oneida Special Term in article 78 proceeding.) Present — Witmer, J. P., Moule,-Cardamone, Mahoney and Del Vecchio, JJ. [76 Misc 2d 728.]